DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.
Response to Arguments
Applicant’s arguments, filed 01/13/2021, with respect to the rejection(s) of claim(s) 1-10 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended claims.
Applicant states:
“Gane and Ludlow fail to disclose or suggest “wherein the cylindrical blank has a height that is
based on the linear length as measured along the outer leg, over a transition and hi-lite radii, and down to the end of the inner leg of the lipskin/outer barrel integrated combination” [emphasis added], as recited in independent claim 1. In addition, Gane and Ludlow cannot be properly combined.
In the Final Office Action, the Examiner utilizes a definition of a cylinder, which the Examiner broadly interprets as reading on the cylinder blank claimed, indicating the “broadest reasonable interpretation” of the claim language. While Applicant believes that the limitations originally presented in claim 1 distinguishes over the “donut” blank shape of Gane, in order to expedite prosecution of the application, Applicant has amended claim 1 to further describe the dimensions of the cylindrical blank. Specifically, claim 1, as currently amended, includes a cylindrical blank having a “height that is based on the linear length as measured along the outer leg, over a transition and hi-lite radii, and down to the end of the inner leg” of the formed component. As such, the height claimed is not present, nor suggested by any of the cited references. The donut and/or washer geometry relied upon by the Examiner has no dimension that could be considered the height of the cylindrical blank, as claimed in independent claim 1, as amended.

Ludlow does not provide a teaching of the limitation “cylindrical blank” and is not properly combinable with the disclosure of Gane. As described in paragraph [0006] of Ludlow, Ludlow is drawn to an apparatus for “punching” a blank into the desired shape. To do so requires retaining portions of the blank, such as those shown in FIG. 5A-5F of Ludlow, to retain the blank to punch the component into shape. The Examiner cites paragraph [0088] of Ludlow to disclose the methods of forming the blank in claim 3 (page 7 of the Office Action). Paragraph [0088] does not disclose a cylindrical blank, but instead recites a “frusto-conical” blank. Further, the blank of Ludlow fails to disclose the limitations “said blank is sized to have the barrel length already established on the longest leg of said lipskin and wherein said blank also incorporates additional length to form a lipskin nose and the barrel section corresponding to the other shorter leg”... “the cylindrical blank has a height that is based on the linear length as measured along the outer leg, over a transition and hi-lite radii, and down to the end of the inner leg of the lipskin/outer barrel integrated combination”, as any blank in Ludlow requires retaining portions to facilitate punching of the blank and therefore would not have the dimensions, for example, in barrel length claimed. As described in the specification as originally filed, “[t]he use of a cylinder consumes mostly all of the input material and eliminates the need for cutting and wasting corner and center drop material that must be trimmed using prior art methods to make a lipskin.” (page 2, lines 12-14) As such, the claimed invention directly avoids the problem of excess material, such as material required for retention, as described in Ludlow. There is no disclosure in Ludlow or in Gane of why one of ordinary skill in the art would utilize the geometries of Ludlow in the spin-forming method of Gane or how the geometries of Ludlow could be adapted to the spin forming method of Gane. The blank geometries are different and, even if the geometries weren’t different, the substitution of the blank of Ludlow into Gane is not a simple substitution and one of ordinary skill in the art would not be motivated to make the substitution. Accordingly, Ludlow fails to disclose what Gane lacks and is not properly combinable with Gane. As such, Applicant respectfully requests reconsideration of the rejection and allowance of the claims.”

Examiner finds this argument persuasive. However, this argument is made in view of the new limitations of the amended Claim 1. See new grounds for rejection below. In response to applicant's argument Gane and Ludlow cannot be properly combined, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Gane and Ludlow are in the same field of endeavor, as they both pertain In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gane provides a method of spin forming lipskins, while Ludlow provides an advantageous geometry of the lipskin.


 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160237539 A, herein referred to as Gane, and further in view of US20150367395A1, herein referred to as Rohr.
Regarding Claim 1, Gane discloses a method for spin forming (See Para. 40, lines 1-5) an aircraft jet engine having barrel components (See Para. 2, lines 1-7, nose cowl) and lipskin (See Para. 3, Lines 3-11); said method comprising the steps of: spinning a cylinder blank (See Para. 40, lines 1-5); heat treating said lipskin/outer barrel combination (See Para. 42, lines 1-12); re-spinning said lipskin/outer barrel combination (hereinafter "said part") to provide the final geometry of said part (See Para. 43, lines 1-9); age heat treating said part (See Para. 45-46); finishing said part to provide the finished part (See Para. 38) (See Para. 43) (See Para. 9) (See Para. 3)(See Para. 48) (See Fig. 1).
Gane is silent wherein lipskin having both a longer and shorter leg and inner and outer legs wherein the lengthening of the inner and outer legs of a lipskin/barrel combination to the point where the barrel components and assembly to one another are eliminated, thus reducing drag and improving performance; wherein said bank is sized to have the barrel length already established on the longest leg of said lipskin and wherein said blank also incorporates additional length to form a lipskin nose and the barrel section corresponding to the other shorter leg; inspecting said part for hardness and electrical conductivity.
Rohr teaches an analogous invention wherein having both a longer and shorter leg and inner and outer legs wherein the lengthening of the inner and outer legs of a lipskin/barrel combination to the point where the barrel components and assembly to one another are eliminated, thus reducing drag and improving performance; wherein said bank is sized to have the barrel length already established on the longest leg of said lipskin and wherein said blank also incorporates additional length to form a lipskin nose and the barrel section corresponding to the other shorter leg (See annotated Fig. 1 of Rohr above) (See Para. 3-5 of Rohr)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Gane, with the leg configuration, as taught by Rohr, in order to have provided improved laminar flow.
Ganes teaches an aging step directly after an inspection step, for the purpose of improving alloy mechanical properties (See Para. 44-45 of Ganes). The mechanical properties are inspected prior to the improvement of said mechanical properties. Given the broadest reasonable interpretation, hardness and electrical conductivity are mechanical properties. The lipskin is thereby inspected for hardness and electrical conductivity, thereby meeting the limitation of the claimed inspection step configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as disclosed by Gane in view of Rohr, with the inspection step configuration, as taught by Gane, in order to have provided improved mechanical properties of the lipskin.
Ganes as previously modified by Rohr is silent wherein the cylindrical blank has a height that is based on the linear length as measured along the outer leg, over a transition and hi-lite radii, and down to the end of the inner leg of the lipskin/outer barrel integrated combination.
Rohr teaches an analogous invention wherein the cylindrical blank has a height that is based on the linear length as measured along the outer leg, over a transition and hi-lite radii, and down to the end of the inner leg of the lipskin/outer barrel integrated combination (See Para. 141, 151), for the purpose of providing controlled material flow (See Para. 34-35) (See Claim 43)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of invention to have provided the invention, as previously disclosed by Ganes in view of Rohr, with the cylindrical blank configuration, as taught by Rohr, in order to have provided improved material flow control.

Regarding Claim 2, Gane in view of Rohr discloses the method of claim 1 wherein said blank is provided by the steps comprising: selecting a seamless ring rolled forging as said blank to provide said part wherein said part is devoid of any axial rivet lines (See Para. 41 of Gane).

Regarding Claim 3, Gane in view of Rohr discloses the method of claim 1 wherein said blank is a welded cylinder (See Para. 88 of Rohr) provided by the steps comprising: selecting a plurality of flat plates pre-cut to pre-determined lengths in preparation for rolling (See Para. 88 of Rohr); wherein each plate may undergoes additional steps of machining, water jet cutting, grind, to prepare weld- joint geometry for welding (See Para. 46 of Gane); rolling said plates into arc halves wherein the two halves are used to make a cylinder (See Fig. 1, Num. 120 of Gane); fitting together each arc segments together and tack weld each halve together in preparation for the welding step (See Para. 88 of Rohr); welding the two arc halves together to provide a welded cylinder blank (See Para. 88 of Rohr).

Regarding Claim 4, Gane in view of Rohr discloses the method of claim 3 wherein the welding step comprises one of the welding process steps of: friction stir welding; gas tungsten welding and gas metal welding (See Para. 88 of Rohr).

Regarding Claim 5, Gane in view of Rohr discloses the method of claim 3 for providing said blank further comprising the additional steps of: sanding smooth the welds to minimize stress risers in the welds (See Para. 46 of Gane); visually inspecting the welds for surface defects (Para. 44 of Gane); verifying the welded cylinder blank for target dimensions (Para. 9, Lines 44-45 of Gane).

Regarding Claim 6, Gane in view of Rohr discloses the method of claim 5 wherein if said weld is to remain in said part, the additional step for providing said blank requires non-destructive examination of the weld to be undertaken (Para. 44 of Gane).

Regarding Claim 7, Gane in view of Rohr discloses the method of claim 1.
Gane in view of Rohr is silent wherein said heat treating step is performed in an aluminum furnace with water or water-glycol quench capability.
Gane teaches heating and water quenching an aluminum ignot in an earlier step, for the purpose of yielding a desired composition (Para. 21 of Gane), thereby meeting the claimed quenching capability configuration limitation. 
Therefore, it would have been obvious to provide the water quenching configuration, as taught by Gane, to the heat treating step, as disclosed by Gane in view of Rohr, in order to have provided improved means of yielding a desired composition.

Regarding Claim 8, Gane in view of Rohr discloses the method of claim 1 wherein said age heat treating of said part is in an aluminum aging furnace (See Para. 45-46 of Gane).
Gane in view of Rohr is silent wherein meeting AMS 2770 and AMS 2750 requirements.
Gane discloses the manufacture of aerospace parts.  As such, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of filing to use well known industry standards for the equipment used for making and subsequent inspection of the part, including well known AMS 2770, AMS 2750 requirements used in the aerospace industry.

Regarding Claim 9, Gane in view of Rohr discloses the method of claim 1.
Gane in view of Rohr is silent wherein said inspecting of said part for hardness and electrical conductivity is in accordance with AMS 2658 requirements.
Gane discloses the manufacture of aerospace parts.  As such, the examiner takes official notice that it would have been obvious to one of ordinary skill in the art at the time of filing to use well known industry standards for the equipment used for making and subsequent inspection of the part, including well known AMS 2658 requirements used in the aerospace industry.

Regarding Claim 10, Gane in view of Rohr discloses the method of claim 1 wherein said finishing of said part to provide the finished part includes one or more of the steps of contour machining, chemical milling, polishing, final inspecting, and the application of (See Para. 38 of Gane) (See Para. 43 of Gane) (See Para. 9 of Gane) (See Para. 3 of Gane) (See Para. 48 of Gane) (See Fig. 1 of Gane).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMER ISLAM whose telephone number is (571)272-8856.  The examiner can normally be reached on Monday - Thursday: 7:30 am - 5:00 pmEST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on 571-270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725